DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-4, 9-10,12 and 16-18 in the reply filed on 6/6/22 is acknowledged.
Claims 7-8,14-15 and 19-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/6/22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 9, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hugh et al. (WO 03/093462). 
Regarding Claim 1:  Hugh discloses a lumen (food wrapping) having a surface containing a bacteriophage covalently attached [abstract; claim 2, 7, and 15; Ex. 5].
Regarding Claim 2:  Hugh discloses as discussed above in claim 1.  Hugh discloses that the bacteriophage would be applied on the inner surface since it is in a wrapping and the wrapping touches the food and the food is in the interior.
Regarding Claim 9:  Hugh discloses as discussed above in claim 1.  Hugh discloses the wrapping can be used for food [Ex. 5; claim 15].
Regarding Claim 12:  Hugh discloses as discussed above in claim 9.  Hugh discloses the wrapping can be used for food and that the food can be meat [Ex. 5; claim 15]. 
Regarding Claim 16:  Hugh discloses as discussed above in claim 1.  Hugh discloses the bacteriophage as infecting Salmonella or Pseudomonas [pg. 4, lines 14-17]. 
Regarding Claim 17:  Hugh discloses as discussed above in claim 16.  Hugh discloses the bacteriophage as infecting Salmonella or Pseudomonas [pg. 4, lines 14-17].  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hugh et al. (WO 03/093462) as applied to claim 1 above and in further view of Burnett et al. (US 2009/0246336).
Regarding Claim 3:  Hugh discloses as discussed above in claim 1.  Hugh does not explicitly disclose wherein the surface is within the lumen but separable or separated from the envelope.
Burnett discloses a bacteriophage and incorporating it as a part of the packaging or including it as dried inside a moisture adsorbent pad within the packaging [abstract; 0058].  This is indicative of it being separable form the packaging.
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify Hugh to provide the bacteriophage as in Burnett in order to make it usable in a variety of packaging or containers.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hugh et al. (WO 03/093462) as applied to claim 1 above and in further view of Bonneau et al. (US 2008/0169217).
Regarding Claim 4:  Hugh discloses as discussed above in claim 1.  Hugh does not explicitly disclose that the wrapping is sealed.
Bonneau discloses bioactive food packaging that is closed and sealed [0034; claims 4, 5,13].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify Hugh to close the wrapping as in Bonneau in order to make it impermeable to other degrading factors.
Regarding Claim 10:  Hugh discloses as discussed above in claim 1.  Hugh discloses the wrapping can be used for food but does not disclose salad.
Bonneau discloses salad as food material in bioactive packaging that preserves it [abstract; claim 15].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the food of Hugh to include salad as in Bonneau since it would have been the type of desirable to protect from degradation.
Claims 16 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Hugh et al. (WO 03/093462) as applied to claim 1 above and in further view of Goodridge US 20060210968. 
Regarding Claim 16 and 18:  Hugh discloses as discussed above in claim 16.  Hugh discloses the bacteriophage as infecting Salmonella or Pseudomonas [pg. 4, lines 14-17].   Hugh does not disclose that the bacteriophage infects Citrobacter sp.
Goodridge discloses bacteriophage that infects Citrobacter sp [0004].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Hugh to include bacteriophage that infects Citrobacter since bacteriophage having certain specificity may be selected based on the desired target bacteria and Good ridge discloses particular bacteriophage and accomplishing as such.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793